Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 1 of 7 PageID 93



                                             1
                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


                                                        CIVIL ACTION NO: 3:20-cv-17-J-34JBT
MERLIN KAUFFMAN, an individual

         Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company

         Defendant.

                                                /


         PLAINTIFF’S SUPPLEMENTAL RESPONSE TO THE COURT’S ORDER

                                  REGARDING JURISDICTION

         Plaintiff, MERLIN KAUFFMAN, (hereinafter “KAUFFMAN”) hereby files this

supplemental response to the Court’s Order (ECF No. 6) and status conference from February 3,

2020, requesting additional information and clarification regarding diversity jurisdiction of the

Court.

         During the February 3, 2020 telephonic status conference, the Court sought additional

information regarding the Defendants and noted that the information regarding Plaintiff was

sufficient to establish the citizenship of Plaintiff.

         Defendant TRANS HIGH CORPORATION, is a New York company (hereinafter “THC”)

and is a wholly owned subsidiary of Defendant HIGH TIMES HOLDING CORPORATION, a
Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 2 of 7 PageID 94



                                          2
Delaware company, (hereinafter “HIGH TIMES”). HIGH TIMES has been properly served and a

pending motion for default is before the clerk. (See ECF No 7 & 14).

       Plaintiff does not have the benefit of conducting jurisdictional discovery relative to the

Defendants and must rely on publicly available information. Public SEC filings show that

“Hightimes Holding Corp. [HIGH TIMES] was established in December 2016 for purposes of

acquiring 100% of the capital stock of Trans-High and the THC Group.” (Declaration of

Kauffman, Exh. A, p.6). The public SEC documents comingle THC, HIGH TIMES, and THC

Group, whereby there is consistent use in SEC documents of THC Group as the indicator of

operational activities and ownership of THC and HIGH TIMES. For example, as it relates to the

disputed domain in this litigation, namely 420.com, the SEC filings explain “Our e-commerce

websites currently include 420.com, CannabisCup.com and Hightimes.com, with nearly 4.0

million monthly unique users (74% male, 73% millennials (ages: 18-34)). The 420.com website

will be a new on-line store, which High Times Group envisions becoming the ‘everything store’

for cannabis-related products.” (See Kauffman Decl. Exh. A p.58 and Exh B. p.7).

       Plaintiffs have made multiple unsuccessful attempts to serve THC at numerous of New

York and California locations, to no avail. The importance of these attempts highlights the fact

that THC is essentially a shell company, whereby all of the decision and control is being handled

by the parent company HIGH TIMES through its dba High Times Group (or sometime referred to

as THC Group). THC is merely a listed registrant on the domain Whois record for the 420.com

domain. As detailed in the Complaint in this case, the money for the domain purchase, as approved

by the Chairman of the Board Adam Levin, was wired to the account of HIGH TIMES. (See ECF

No.1). See Home Ins. Co. v. Thomas Indus., Inc., 896 F.2d 1352, 1355 (11th Cir. 1990)("[T]he
Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 3 of 7 PageID 95



                                              3
facts as alleged in the complaint are taken as true to the extent they are uncontroverted by

defendants' affidavits" in connection with a jurisdictional analysis); see also PG Creative, Inc. v.

Affirm Agency, Ltd. Liab. Co., 2019 U.S. Dist. LEXIS 189001, at *5-6 (S.D. Fla. 2019). The

comingling of these businesses is evident.

        A businesses "‘[P]rincipal place of business’ is best read as referring to the place where a

corporation's officers direct, control, and coordinate the corporation's activities. It is the place that

Courts of Appeals have called the corporation's ‘nerve center.’ And in practice it should normally

be the place where the corporation maintains its headquarters--provided that the headquarters is

the actual center of direction, control, and coordination, i.e., the ‘nerve center,’ and not simply an

office where the corporation holds its board meetings (for example, attended by directors and

officers who have traveled there for the occasion).” Hertz Corp. v. Friend, 559 U.S. 77, 92-93, 130

S. Ct. 1181, 1192 (2010).

        In a January 7, 2020 SEC Form 1-U report, HIGH TIMES expressly noted “New Offices

Effective January 1, 2020, Hightimes entered into a one-year lease and moved its California offices

to 2110 Narcissus Ct., Venice, CA 90291.” (See Kauffman Decl. Exhibit J) As recently as

January 31, 2020, HIGH TIMES filed a SEC Form 1-U Reg A+ document, signed by Executive

Chairman of the Board, Adam Levin. (See Kauffman Decl. Exh C, p.3) Levin, approved the sale

of the disputed domain and provided the wiring instructions to effectuate the sale. This SEC 1-u

public document clearly continues to identify that HIGH TIMES’s full mailing address of the

principal executive offices is 2110 Narcissus Ct., Venice, California 90291. (See Kauffman Decl.

Exh C. p.1) Plaintiff recognizes and admits that this alone may be insufficient, as identified by the

U.S. Supreme Court in Hertz. “And when faced with such a challenge, we reject suggestions such
Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 4 of 7 PageID 96



                                                4
as, for example, the one made by petitioner that the mere filing of a form like the Securities and

Exchange Commission's Form 10-K listing a corporation's ‘principal executive offices’ would,

without more, be sufficient proof to establish a corporation's ‘nerve center.’" Hertz at 97,

(emphasis added).

        A review of other publicly available records, including Linkedin Profiles, shows that key

decision makers are equally present in the California location of the company. Specifically, the

SEC January 31, 2020 filing lists David Newberg as the Authorized Signatory in the role of CFO.

(See Kauffman Decl. See C, p.13). The public Linked profile for David Newberg shows that his

job description includes “Oversee all Accounting, Finance, HR, and other administrative functions

for the company, and prepare all public reporting financial packages. The media/entertainment

company business includes print/digital publishing (High Times, DOPE, and Culture magazines),

Websites       (Hightimes.com,         Dopemagazine.com,          GreenRushDaily.com,           and

CultureMagazine.com), and Festival/Concert/Events (Cannabis Cups). In addition to merchandise

and eCommerce activity.” (See Kauffman Decl. Exh. D, p.2).

       The most recent major SA-1 SEC filing for HIGH TIMES, signed November 27, 2019,

covers the fiscal period up through June 30, 2019. (Exh B). Importantly, this SEC filing shows

that HIGH TIMES is in major financial crisis. “The accompanying consolidated financial

statements have been prepared assuming the Company will continue as a going concern. The

Company has incurred a net loss of $11.9 million for the six months ended June 30, 2019. As of

June 30, 2019, the Company has an accumulated deficit of $105.2 million. Because of recurring

operating losses, net operating cash flow deficits, and an accumulated deficit, there is substantial

doubt about the Company’s ability to continue as a going concern for one year from the issuance
Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 5 of 7 PageID 97



                                             5
of the financial statements.” (See Kauffman Decl. Exh, B, p.22). This financial crisis is further

highlighted by a major change of replacing the CEO of the company in January 2020. (See

Kauffman Decl. Exh E). The financial crisis shown in the SEC filings further supports the shell

company nature that THC exists under.

       Yet another example showing the direct and primary operational link of HIGH TIMES to

the California address of 2110 Narcissus Ct., Venice, California 90291, is their own investor

relations page, which lists that address in the footer of this critical informational page as it relates

to the IR (Investor Relations) Contacts under the Company label. (See Kauffman Decl. Exh G).

Additionally, on February 11, 2020, an investor email was sent out which also lists the same

address. (See Kauffman Decl. Exh. H)

       Lastly, Plaintiff hired a private investigator who went to this Venice address and was

directly told that the 2110 Narcissus Ct location was the headquarters for High Times Corporation

and Trans High Corporation. (See Kauffman Decl. Exh. K). The investigator further noted that he

was told that Stormy (the CEO of HIGH TIMES) was present in the building but in a meeting. All

of these reasons point to a clear finding that the primary place of business for the Defendants is

the same Venice location.

       The importance of the financial situation of HIGH TIMES as a parent company is directly

tied to its current primary place of business, including its wholly owned subsidiary THC. Plaintiff

has made numerous attempts at service regarding Defendant THC. (See ECF, 13 and 17) Each step

of the way, the addresses have been invalid. THC has failed to update any of its contact information

with the state of New York and the state of California. THC has equally failed to update its contact

information on the Whois record associated with the 420.com domain, the subject of the present
Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 6 of 7 PageID 98



                                          6
litigation. When HIGH TIMES bought all of THC, it was publicly announced that THC was

moving their entire operation from New York to California. (See Kauffman Decl. Exh F). In fact,

public articles about the change to HIGH TIMES explain that “Adam Levin, managing director of

Oreva, said that he is the acting CEO after heading a group that gained control of 60 percent of the

stock of the old company, Trans-High Company (THC), now renamed High Times Holdings

Company (HTHC).” (See Kauffman Decl. Exh F).

       There are significant examples of THC’s primary place of business being in Venice.

However, to the extent that a further investigation was merited, Plaintiff discovered that the

existence of THC at any separate and known location is tenuous. Even their registered agent,

Stephen A. Weiss, was not at the listed registered agent location in the California State records.

(See Kauffman Decl. Exh. I.) When a process server attempted service on THC on January 16,

2020, it was determined that the law firm, who was to accept service, moved out of that office

space just before the end of 2019. (See ECF 13, p.2). THC does not appear to be operating at any

specific known location, outside of its wholly owned capacity. All of THC’s activities are being

controlled or operated through its parent HIGH TIMES.

       As indicated in the Complaint, Kauffman wired $307,500 to HIGH TIMES for the purchase

of the disputed domain, which had a listed registrant of record as THC. This financial transaction

establishes that HIGH TIMES directs, controls, and coordinates the actions of THC. Therefore,

2110 Narcissus Ct., Venice, CA 90291 is the principal place of business of both HIGH TIMES

and THC. If this significant financial business event is insufficient for the Court, then Plaintiff

would request additional jurisdictional discovery efforts, including but not limited to a subpoena
Case 3:20-cv-00017-MMH-JBT Document 19 Filed 02/18/20 Page 7 of 7 PageID 99



                                            7
to the bank where the money was wired. The bank necessary would have the primary business

location of HIGH TIMES.

       For all these reasons, Plaintiff requests that this Court agree that it now has diversity

jurisdiction as the Plaintiff and Defendants citizenship and primary place of business are not in the

same state. Plaintiff is a citizen of Puerto Rico for purposes of diversity and Defendants principal

place of business is 2110 Narcissus Ct., Venice, CA 90291.




                                              Respectfully Submitted:

                                              /s/Darren Spielman
                                              Darren Spielman, Esq. (FL Bar No 10868)
                                              DSpielman@ComplexIP.com
                                              Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                              RKain@ComplexIP.com
                                              Kain Spielman, P.A.
                                              900 Southeast 3rd Avenue, Suite 205
                                              Fort Lauderdale, Florida 33316
                                              Telephone:     (954) 768-9002
                                              Facsimile:     (954) 768-0158
                                              Counsel for Plaintiff
